Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 27, 2019

                                     No. 04-18-00952-CV

                           PROTOTYPE MACHINE COMPANY,
                                     Appellant

                                               v.

                                Toledo P. BOULWARE, et al.,
                                          Appellees

                  From the 63rd Judicial District Court, Kinney County, Texas
                                     Trial Court No. 3469
                        Honorable Enrique Fernandez, Judge Presiding

                                           ORDER

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are taxed against appellant.

       It is so ORDERED on February 27, 2019.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2019.

                                                _____________________________
                                                Keith E. Hottle, Clerk of Court